Citation Nr: 1753559	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-30 912A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable disability rating for degenerative joint disease (DJD) of the left elbow from October 27, 2010 to February 21, 2014, and an initial disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to February 1981, October 1987 to May 1990, and January 1991 to March 1991.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

In April 11, 2017, the Veteran's representative submitted a letter entitled, "Notification of Withdrawal of Appeal pursuant to 38 C.F.R. § 20.204."  As to the four issues on appeal, the representative stated that the Veteran "respectfully withdraws his November 26, 2012 VA Form 9 appeal pursuant to 38 C.F.R. § 20.204."  See April 11, 2017 letter.  The representative faxed the letter to VA on April 11, 2017 and uploaded the letter to the Veterans Benefits Management System (VBMS) on April 19, 2017.  As such, said withdrawal was effective April 11, 2017.  See 38 C.F.R. § 20.204(b)(3) (2017).    


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1972 to February 1981, October 1987 to May 1990, and January 1991 to March 1991.        

2.  On April 11, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


